                       Case 1:21-cv-01180-JPC Document 17 Filed 05/04/21 Page 1 of 1




                                                                       May 4, 2021

            VIA ELECTONIC FILING
            Hon. John P. Cronan, U.S.D.J.
            United States District Court
            Southern District of New York
            500 Pearl Street
            New York, NY 10007

            Re:      The Roberto Gonzalez Law Firm LLP d/b/a Whistleblowers International v. Global
                     Litigation Consulting Services, LLC, et al.
                     Docket No.: 1:21-cv-01180-JPC

            Judge Cronan:

                    My name is David Stone and I am a managing partner of the law firm of Stone &
            Magnanini LLP, counsel for Plaintiff The Robert Gonzalez Law Firm LLP d/b/a Whistleblowers
            International (“WBI”). I write in accordance with Your Honor’s Individual Rules of Practice §
            3(B) to respectfully request to adjourn the Pre-Motion Conference currently scheduled for May
            5, 2021.

                    I have recently become ill, and am completely confined to bed rest. As a result I will be
            unavailable to appear before Your Honor for the Pre-Motion Conference. Accordingly, WBI
            respectfully requests that the Pre-Motion Conference be adjourned until Wednesday, May 12,
            2021 at 10:30 p.m. This is the first request for an adjournment of the Pre-Motion Conference.

                    Victor Rivera Rios, Esq., counsel for Defendants Christopher Piacentile and Global
            Litigation Consulting Services, LLC, consents to the proposed adjournment of the Pre-Motion
            Conference to May 12, 2021. Lastly, the proposed adjournment does not affect any currently
            scheduled events in this action.

                                                                       Respectfully Submitted,
 Plaintiff's request is granted. The Court wishes Mr. Stone a speedy
 recovery. The pre-motion conference scheduled for May 5, 2021, at     /s/ David S. Stone
 10:30 a.m. is adjourned to May 13, 2021, at 10:00 a.m. At the         David S. Stone
 scheduled time, counsel for all parties should call (866) 434-5269,   STONE & MAGNANINI LLP
 access code 9176261.                                                  100 Connell Drive, Suite 2200
                                                                       Berkeley Heights, NJ 07922
                                                                       Tel: (973) 218-1111
SO ORDERED.                                                            Fax: (973) 218-1106
                            ___________________________
Date: May 4, 2021           JOHN P. CRONAN
      New York, New York    United States District Judge
                                                                       Attorneys for The Roberto Gonzalez Law
                                                                       Firm d/b/a Whistleblowers International
